DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
	Claims 1-94 were originally filed May 21, 2019.
	The amendment received August 30, 2019 canceled claims 1-40, 43, 50, 52, 53, 69-85, 87, and 88 and amended claims 46, 47, 49, 51, 54-59, 61-63, 65-67, 86, and 89-94.
	The amendment received March 8, 2021 canceled claims 41, 42, 44-49, 51, 54-67, 89, and 91; amended claims 68, 86, 90, and 92-94; and added new claims 95-107.
	Claims 68, 86, 90, and 92-107 are currently pending.
	Claims 68, 94, 96, 97, 100, 104, 105, and 107 are currently under consideration. 

Election/Restrictions
Applicant’s election without traverse of Group XX drawn to a cyclic peptide of formula V-C (claims 68, 90, and 92-107) in the reply filed on March 8, 2021 is acknowledged.

Claim 86 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 8, 2021.

Applicant’s election of SEQ ID NO: 136 (D-Phe L-2-napthylalanine D-Phe D-Arg Arg D-Arg) which is cyclic in the reply filed on March 8, 2021 is acknowledged. Because applicant did not distinctly and 

Claims 86, 90, 92, 93, 95, 98, 99, 101, 102, 103, and 106 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 8, 2021.

Priority
The present application is a 371 (National Stage) of PCT/US2017/062951 filed November 22, 2017 which claims the benefit of 62/507,483 filed May 17, 2017; 62/438,141 filed December 22, 2016; 62/425,438 filed November 22, 2016; and 62/425,550 filed November 22, 2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 21, 2019; November 14, 2019; November 12, 2020; and April 19, 2021 are being considered by the examiner.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid 
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The following sequence disclosures are located in the specification or claims, but not accurately reflected in the CRF submitted with this application:

SEQ ID NO 96: referred to in the specification in paragraph [0016], line 6 and Table 4, page 35, SEQ ID NO: SAR 57: cyclo(FfFRrRrQ) is represented in the CRF as a single D-amino acid – specified as Xaa.
SEQ ID NO: 97 referred to in the specification in paragraph [0016], line 9 and Table 4, page 35, SEQ ID NO: SAR 58: cyclo(fFfrRrQ) is represented in the CRF as a single D-amino acid – specified as Xaa. 
SEQ ID NO: 98 referred to in the specification in paragraph [0016], line 13 and Table 4, page 35, SEQ ID NO: SAR 59: cyclo(fFfRrRQ) is represented in the CRF as a single D-amino acid – specified as Xaa. 
SEQ ID NO: 99 referred to in the specification in paragraph [0016], line 15 and Table 4, page 35, SEQ ID NO: SAR 60: cyclo(FfFrRrQ) is represented in the CRF as a single D-amino acid – specified as Xaa.
SEQ ID NO: 100 referred to in the specification in paragraph [0016], line 18 and Table 4, page 35, SEQ ID NO: SAR 61: cyclo(fFϕrRrQ) is represented in the CRF as a single D-amino acid – specified as Xaa. 
SEQ ID NO: 101 referred to in the specification in paragraph [0016], line 22 and Table 4, page 35, SEQ ID NO: SAR 62: cyclo(fΦfrRrQ) is represented in the CRF as a single D-amino acid – specified as Xaa. 
SEQ ID NO: 132 referred to in the specification in paragraph [0016], line 9; and paragraph [0032], line 5; and withdrawn claim number 90: (fFfrRr) is represented in the CRF as a single D-amino acid – specified as Xaa.
SEQ ID NO: 133 referred to in the specification in paragraph [0016], line 12; and paragraph [0032], line 6; (fFfrRrQ) is represented in the CRF as a single D-amino acid – specified as Xaa. 
SEQ ID NO: 134 referred to in the specification in paragraph [0016], line 15; [0032], line 7; claimed priority application 62/425,550, Table 3, page 34, line 14: (fFfRrRQ) is represented in the CRF as a single D-amino acid – specified as Xaa. 
SEQ ID NO: 135 referred to in the specification in paragraph [0016], line 18; [0032], line 8; claimed priority application 62/425,550, Table 3, page 34, line 15: (FfFrRrQ) is represented in the CRF as a single D-amino acid – specified as Xaa. 
SEQ ID NO: 136 referred to in the specification in paragraph [0016], line 21; [0032], line 10; claimed priority application 62/425,550, Table 3, page 34, line 16 (fFϕrRrQ) is represented in the CRF as a single D-amino acid – specified as Xaa. 

Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A CRF; and
Statement according to item 2) b) or c) above. 
If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).

	Applicants are also respectfully reminded that all amino acids should be referred to via the symbols listed in MPEP § 2422 – no other symbols should be utilized (see MPEP § 2423.01).
	
Specification
The disclosure is objected to because of the following informalities: 
noroleucine ([0006], line 2) should be replaced with “norleucine”
“embodimetns” ([0032], line 9) should be replaced with “embodiments”
Table 1 (pg. 19, line 19 “Phenylalanine”) contains two columns with the same (F) abbreviation indicating opposite chirality, and requires correction to define the appropriate symbols used to describe L (i.e. F) vs. D (i.e. f) enantiomers. 
duplicate “to about” should be removed from [0070], line 5;
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


    Claims 68, 94, 96, 97, 100, 101, 104, 105, and 107 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the metes and bounds of the presently claimed peptide. For example, “r” and “R” of formula V-C are not defined. Therefore, one of skill in the art would not be able to determine the scope of the presently claimed peptide.
     Claim 94 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the metes and bounds of the presently claimed SEQ ID NO: 136. For example, “f”, “”,“r” and “R” of SEQ ID NO: 136 are not defined. This is further exacerbated by the fact that SEQ ID NO: 136 is defined as “Xaa” = D-amino acid in the present sequence listing. Therefore, one of skill in the art would not be able to determine the scope of the presently claimed SEQ ID NO: 136.

     Claim 96 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the metes and bounds of the presently claimed “substituents”. It is unclear how the “substituents” are related to the members of the Markush group previously recited in the claim. Therefore, one of skill in the art would not be able to determine the scope of the presently claimed “substituents”.

Claim Rejections - 35 USC § 102
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

     Claims 68, 96, 97, 100, 104, and 105  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Neil et al., US Patent number US 8,901,071 B2, Published December 2, 2014.
     For present claim 68 (elected formula V-C = (AAU)m-AAH2-AAH1-r-R-(AAZ)n) O’Neil et al.  teaches “The amino acids may be optical isomers of a cationic amino acid as defined herein for example D or L-amino acids …also includes known isomers (structural, stereo-, conformational & configurational) and structural analogues (please, see entire document specifically column 4, lines 48-60); at least one portion of 3 to 5 contiguous arginine amino acids… at least one portion of 1 to 5 contiguous phenylalanine amino acids (please, see entire document specifically column 6, lines 29-44); providing e.g.: FFFFfrRR, wherein (AAU)m = FFF (3 x L-phenylalanine) and m = 3; AAH2 = F (L-phenylalanine); AAH1 = f (D-phenylalanine); r = r (D-arginine), R = R (L-arginine); (AAZ)n is = R (L-arginine), and n = 1; FFFfrRR, wherein (AAU)m = FF (2 x L-phenylalanine) and m = 2; AAH2 = F (L-phenylalanine); AAH1 = f (D-phenylalanine); r = r (D-arginine), R = R (L-arginine); (AAZ)n is = R (L-arginine), and n = 1; FFfrRR, wherein (AAU)m = F (L-phenylalanine) and m = 1; AAH2 = F (L-phenylalanine); AAH1 = f (D-phenylalanine); r = r (D-arginine), R = R (L-arginine); (AAZ)n is = R (L-arginine), and n = 1; and FfrRR, wherein (AAU)m = 0; AAH2 = F (L-phenylalanine); AAH1 = f (D-phenylalanine); r = r (D-arginine), R = R (L-arginine); (AAZ)n is = R (L-arginine), and n = 1.
     For present claim 96 O’Neil et al. teaches “The amino acids of the peptide of the present invention may be D or L-amino acids… The amino acids may be naturally occurring or synthetic. The invention also includes known isomers (structural, stereo-, conformational & configurational) and structural analogues… those modified either naturally (e.g. post-translational modification) or chemically, including, but not exclusively, phosphorylation, glycosylation, sulfonylation and/or hydroxylation.”(please, see entire document specifically column 4, lines 48-59); the peptide of the present invention may comprise 1 to 5 substitutions…including…tryptophan (please, see column 5 in entirety) providing e.g.: FWfrRR, wherein (AAU)m = F (L-phenylalanine) and m = 1; AAH2 = W (L-tryptophan); AAH1 = f (D-phenylalanine); r = r (D-arginine), R = R (L-arginine); (AAZ)n is = R (L-arginine), and n = 1; 
     For present claims 97 O’Neil et al.  teaches “The amino acids may be optical isomers of a cationic amino acid as defined herein for example D or L-amino acids …also includes known isomers (structural, stereo-, conformational & configurational) and structural analogues (please, see entire document specifically column 4, lines 48-60); at least one portion of 3 to 5 contiguous arginine amino acids… at least one portion of 1 to 5 contiguous phenylalanine amino acids (please, see entire document specifically column 6, lines 29-44); providing e.g.: FFFrRr, wherein (AAU)m = F (L-phenylalanine) and m = 1; AAH2 = F (L-phenylalanine); AAH1 = f (D-phenylalanine); r = r (D-arginine), R = R (L-arginine); (AAZ)n is = R (L-arginine), and n = 1.
     For present claims 100 O’Neil et al.  teaches “The amino acids may be optical isomers of a cationic amino acid as defined herein for example D or L-amino acids …also includes known isomers (structural, stereo-, conformational & configurational) and structural analogues (please, see entire document specifically column 4, lines 48-60); at least one portion of 3 to 5 contiguous arginine amino acids… at least one portion of 1 to 5 contiguous phenylalanine amino acids (please, see entire document specifically column 6, lines 29-44); providing e.g.: fFFrRr, wherein (AAU)m = f (D-phenylalanine) and m = 1; AAH2 = F (L-phenylalanine); AAH1 = f (D-phenylalanine); r = r (D-arginine), R = R (L-arginine); (AAZ)n is = R (L-arginine), and n = 1;
     For present claims 104 O’Neil et al. teaches “The amino acids may be optical isomers of a cationic amino acid as defined herein for example D or L-amino acids …also includes known isomers (structural, stereo-, conformational & configurational) and structural analogues (please, see entire document specifically column 4, lines 48-60); at least one portion of 3 to 5 contiguous arginine amino acids… at least one portion of 1 to 5 contiguous phenylalanine amino acids (please, see entire document specifically column 6, lines 29-44); providing e.g.: FFrRr, wherein (AAU)m = 0; AAH2 = F (L-phenylalanine); AAH1 = F (L-phenylalanine); r = r (D-arginine), R = R (L-arginine); (AAZ)n is = R (L-arginine), and n = 1;
     For present claims 105 O’Neil et al. teaches “The amino acids may be optical isomers of a cationic amino acid as defined herein for example D or L-amino acids …also includes known isomers (structural, stereo-, conformational & configurational) and structural analogues (please, see entire document specifically column 4, lines 48-60); at least one portion of 3 to 5 contiguous arginine amino acids… at least one portion of 1 to 5 contiguous phenylalanine amino acids (please, see entire document specifically column 6, lines 29-44); providing e.g.: FfrRr, wherein (AAU)m = 0; AAH2 = F (L-phenylalanine); AAH1 = f (D-phenylalanine); r = r (D-arginine), R = R (L-arginine); (AAZ)n is = R (L-arginine), and n = 1.
Therefore, the teachings of O’Neil et al. anticipate the presently claimed peptide of formula V-C.

Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 68, 94, 96, 97, 100, 104, 105, and 107 are rejected under 35 U.S.C. 103 as being unpatentable over O’Neil et al., US Patent number US 8,901,071 B2, published December 2, 2014; Joo, Cyclic peptides as therapeutic agents and biochemical tools, Biomolecules and therapeutics, 20(1), 19-26, published 2012; and Qian et al. Efficient Delivery of Cyclic Peptides into Mammalian Cells with Short Sequence Motifs, ACS Chem. Biol., 8, 423-431, published 2013. 
	For present claim 68 (elected formula V-C = (AAU)m-AAH2-AAH1-r-R-(AAZ)n) O’Neil et al.  teaches “The amino acids may be optical isomers of a cationic amino acid as defined herein for example D or L-amino acids …also includes known isomers (structural, stereo-, conformational & configurational) and structural analogues (please, see entire document specifically column 4, lines 48-60); at least one portion of 3 to 5 contiguous arginine amino acids… at least one portion of 1 to 5 contiguous phenylalanine amino acids (please, see entire document specifically column 6, lines 29-44); providing e.g.: FFFFfrRR, wherein (AAU)m = FFF (3 x L-phenylalanine) and m = 3; AAH2 = F (L-phenylalanine); AAH1 = f (D-phenylalanine); r = r (D-arginine), R = R (L-arginine); (AAZ)n is = R (L-arginine), and n = 1; FFFfrRR, wherein (AAU)m = FF (2 x L-phenylalanine) and m = 2; AAH2 = F (L-phenylalanine); AAH1 = f (D-phenylalanine); r = r (D-arginine), R = R (L-arginine); (AAZ)n is = R (L-arginine), and n = 1; FFfrRR, wherein (AAU)m = F (L-phenylalanine) and m = 1; AAH2 = F (L-phenylalanine); AAH1 = f (D-phenylalanine); r = r (D-arginine), R = R (L-arginine); (AAZ)n is = R (L-arginine), and n = 1; and FfrRR, wherein (AAU)m = 0; AAH2 = F (L-phenylalanine); AAH1 = f (D-phenylalanine); r = r (D-arginine), R = R (L-arginine); (AAZ)n is = R (L-arginine), and n = 1.
     For present claim 96 O’Neil et al. teaches “The amino acids of the peptide of the present invention may be D or L-amino acids… The amino acids may be naturally occurring or synthetic. The invention also includes known isomers (structural, stereo-, conformational & configurational) and structural analogues… those modified either naturally (e.g. post-translational modification) or chemically, including, but not exclusively, phosphorylation, glycosylation, sulfonylation and/or hydroxylation.”(please, see entire document specifically column 4, lines 48-59); the peptide of the present invention may comprise 1 to 5 substitutions…including…tryptophan (please, see column 5 in entirety) providing e.g.: FWfrRR, wherein (AAU)m = F (L-phenylalanine) and m = 1; AAH2 = W (L-tryptophan); AAH1 = f (D-phenylalanine); r = r (D-arginine), R = R (L-arginine); (AAZ)n is = R (L-arginine), and n = 1; 
     For present claims 97 O’Neil et al.  teaches “The amino acids may be optical isomers of a cationic amino acid as defined herein for example D or L-amino acids …also includes known isomers (structural, stereo-, conformational & configurational) and structural analogues (please, see entire document specifically column 4, lines 48-60); at least one portion of 3 to 5 contiguous arginine amino acids… at least one portion of 1 to 5 contiguous phenylalanine amino acids (please, see entire document specifically column 6, lines 29-44); providing e.g.: FFFrRr, wherein (AAU)m = F (L-phenylalanine) and m = 1; AAH2 = F (L-phenylalanine); AAH1 = f (D-phenylalanine); r = r (D-arginine), R = R (L-arginine); (AAZ)n is = R (L-arginine), and n = 1.
     For present claims 100 O’Neil et al.  teaches “The amino acids may be optical isomers of a cationic amino acid as defined herein for example D or L-amino acids …also includes known isomers (structural, stereo-, conformational & configurational) and structural analogues (please, see entire document specifically column 4, lines 48-60); at least one portion of 3 to 5 contiguous arginine amino acids… at least one portion of 1 to 5 contiguous phenylalanine amino acids (please, see entire document specifically column 6, lines 29-44); providing e.g.: fFFrRr, wherein (AAU)m = f (D-phenylalanine) and m = 1; AAH2 = F (L-phenylalanine); AAH1 = f (D-phenylalanine); r = r (D-arginine), R = R (L-arginine); (AAZ)n is = R (L-arginine), and n = 1;
     For present claims 104 O’Neil et al. teaches “The amino acids may be optical isomers of a cationic amino acid as defined herein for example D or L-amino acids …also includes known isomers (structural, stereo-, conformational & configurational) and structural analogues (please, see entire document specifically column 4, lines 48-60); at least one portion of 3 to 5 contiguous arginine amino acids… at least one portion of 1 to 5 contiguous phenylalanine amino acids (please, see entire document specifically column 6, lines 29-44); providing e.g.: FFrRr, wherein (AAU)m = 0; AAH2 = F (L-phenylalanine); AAH1 = F (L-phenylalanine); r = r (D-arginine), R = R (L-arginine); (AAZ)n is = R (L-arginine), and n = 1;
     For present claims 105 O’Neil et al. teaches “The amino acids may be optical isomers of a cationic amino acid as defined herein for example D or L-amino acids …also includes known isomers (structural, stereo-, conformational & configurational) and structural analogues (please, see entire document specifically column 4, lines 48-60); at least one portion of 3 to 5 contiguous arginine amino acids… at least one portion of 1 to 5 contiguous phenylalanine amino acids (please, see entire document specifically column 6, lines 29-44); providing e.g.: FfrRr, wherein (AAU)m = 0; AAH2 = F (L-phenylalanine); AAH1 = f (D-phenylalanine); r = r (D-arginine), R = R (L-arginine); (AAZ)n is = R (L-arginine), and n = 1;
	O’Neil et al. does not explicitly disclose L-2-naphthylalanine. 
     For present claims 94  Qian et al. discloses an increased cellular association efficiency with substitution of L-2-naphthylalanine in place of phenylalanine (please, see entire document specifically Table 1, lines 6 v. 11 & lines 7 v. 12). Therefore, claim 94 would have been obvious because the substitution of one known element (L-2-naphthylalanine) for another (phenylalanine) would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Please, See KSR International v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
	O’Neil et al. does not explicitly disclose cyclic peptides. 
     For present claim 107 Joo teaches “Usually, cyclic peptides show better biological activity compared to their linear counterparts due to the conformational rigidity (Edman, 1959; Horton et al., 2002). The rigidity of cyclic peptides decreases the entropy term of the Gibbs free energy, therefore allowing the enhanced binding toward target molecules, or receptor selectivity. Another benefit from cyclic structure is the resistance to hydrolysis by exopeptidases due to the lack of both amino and carboxyl termini. Cyclic peptides can be resistant even to endopeptidases, as the structure is less flexible than linear peptides. Some cyclic peptides, though not all, can cross the cell membrane... if a certain cyclic peptide is membrane permeable it is because there are certain structural features allowing the molecule to cross the membrane.” (please, see entire reference specifically pg. 19, column 2, paragraph 2 and pg. 20 paragraph 1); and “cyclic peptides can be synthesized by solid-phase synthesis in addition to typical organic synthesis” (please, see page 22, column 2, paragraph 2, lines 1-3). Therefore, claim 107 would have been obvious because the particular known technique (i.e. peptide cyclization by solid-phase synthesis, in addition to typical organic synthesis as disclosed by Joo) for improving a particular class of product (i.e. linear peptide sequences for in vivo application) was part of the ordinary capabilities of one having ordinary skill in the art in view of the teaching of the technique for improvement in other situations (i.e. increase in stability as disclosed by Joo). In addition, the claim limitations of claim 107 would have been obvious because all the claimed elements (i.e. antimicrobial sequence variants of formula V-C taught by O’Neil; and cyclization of peptides with functional structure for use in vivo) were recognized as part of the ordinary capabilities of one skilled in the prior art and one skilled in the art could have combined the elements as claimed by known methods (as evidenced by Liu et al.) with no change in the respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Please, see KSR International v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	Bonny, WIPO patent application number WO-0231109-A2, published April 18, 2002;
	Haberkorn, WIPO patent application number WO-2014086835-A1, published June 12, 2014; 	Qian, WIPO patent application number WO-2015179691-A2, published November 26, 2015;  
	Hallbrink, US-20080234183-A1, published September 25, 2008; 
	Alluis, US-20090186802-A1, published July 23, 2009; 
	Arranz, US-20100221235-A1, published September 2, 2010; 
	Samarsky, US-20120016005-A1, published January 19, 2012;  
	Brinkmann, US-9303075-B2, published April 5, 2016;  
	Liu et al., Binding of Peptides with basic and aromatic residues to bilayer membranes, Journal of Biological Chemistry, 278, 24: 21459-21466, published June 13 2003; 
	Doran et al., Role of amino acid hydrophobicity, aromaticity, and molecular volume on IAPP(20-29) amyloid self-assembly, Proteins, 80: 1053-1065, published 2012; 
	Ali et al., A Review of Methods Available to Estimate Solvent-Accessible Surface Areas of Soluble Proteins in the Folded and Unfolded States, Current Protein and Peptide Science, 15: 000-000, published March 2014.
Ma et al., Direct cytosolic delivery of cargoes in vivo by a chimera consisting of D- and L-arginine residues; Journal of Controlled Release, 162: 286–294, published 2012;  
Mishra et al., Translocation of HIV TAT peptide and analogues induces by multiplexed membrane and cytoskeletal interactions, PNAS (2011), Vol. 108, No. 41, pages 16883-16888, published 2011;
Meyer et al., Aromatic interactions with naphthylalanine in a beta-hairpin peptide; Journal of Peptide Science, 19: 277-282, published 2013.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628.  The examiner can normally be reached on M-F 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
       /JOHN MICHAEL CRONIN/       Examiner, Art Unit 4181                                                                                                                                                                                                 




/AMBER D STEELE/Primary Examiner, Art Unit 1658